Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 July 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 11. 1792.

Your favor of June 25. came to hand on the 5th. inst. I wrote to my daughter on the 3d. informing her that I should set out on the 14th. and be at Mr. Madison’s on the 21st. and wishing that a pair of plough or waggon horses could come for me on that day to John Jones’s, 17 miles from Monticello and about 12. miles from Mr. Madison’s, and there wait till I arrive at Jones’s. The President sets out this afternoon, which being a day sooner than he had intended, enables me to set out a day sooner, towit on Friday the 13th. But this will have no other effect on my journey than to give me a day’s rest at Georgetown, and thereby ensure my arriving at Mr. Madison’s and Monticello on the days I had proposed.—Being full of hurry I have only time to add assurances of my sincere affection. Your’s Dear Sir

Th: Jefferson

